Citation Nr: 0316638	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-23 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability to include a ganglion cyst.

2.  Entitlement to service connection for a left leg 
disability to include the left knee.

3.  Entitlement to service connection for a cervical spine 
disorder (claimed as residuals of neck disability).

4.  Entitlement to service connection for a lumbar spine 
disorder (claimed as residuals of back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1994 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran requested and was scheduled for 
a hearing with the Board; however, the veteran failed to 
report. 


FINDINGS OF FACT

1.  Competent medical evidence relating the veteran's left 
wrist disability to include a sprain to the left wrist and 
ganglion cyst of the left wrist to service is not of record.

2.  Competent medical evidence relating the veteran's left 
leg disability to include a knee disability to service is not 
of record.

3.  Competent medical evidence relating the veteran's 
cervical spine disorder to service is not of record.

4.  Competent medical evidence relating the veteran's lumbar 
spine disorder to service is not of record.




CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A disorder of the cervical spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  A disorder of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she injured her left wrist, left 
knee, back and neck while on active duty.  She is seeking 
service connection for a left wrist disability, a left 
leg/knee disability and the residuals of a back and neck 
disability.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records do not reveal any complaints, 
findings, or diagnosis of a wrist, left leg or knee, neck or 
back disorders.

Private medical records dated from September 1988 to June 
1995 do not contain any complaints, findings, or diagnosis of 
any disorders of the left wrist, left leg or knee, neck, or 
back.

At a September 1997 VA examination, the veteran stated that 
she could not relate her back and neck pain to any specific 
injury in service.  She reported that she incurred her left 
knee sprain while running during service and left wrist 
sprain sustained while in basic training.  On examination, 
there was no functional limitation of range of motion of the 
cervical or lumbar back due to pain and there was no 
abnormality of the left knee.  A cystic ganglion on the 
dorsal aspect of the left wrist was noted.  The impression 
included cystic ganglion of the left wrist, residuals of left 
wrist sprain, residuals of left knee sprain, and disease of 
the cervical and lumbar spine not found.  

On x-ray examination, bone, joint and soft tissue structures 
showed no significant abnormalities and normal joint spaces 
and margins without evidence of soft tissue calcification.  
The examiner's conclusion was that the veteran had no 
functional impairment of her left wrist or left knee due to 
trauma.  On x-rays, the vertebral bodies, disc spaces, 
intervertebral foramina and facet joints were unremarkable.  

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

The Board notes that the veteran contends that she was 
treated at military facilities for her injuries.  Although 
the RO received the veteran's service medical records, the RO 
requested further medical records from ARPERCEN and the 
Commander of the Field Hospital in North Little Rock, 
Arkansas.  A negative reply was received and the veteran was 
advised that no further service medical records were located.

Following review, the Board finds that there were no findings 
or diagnoses of any left wrist, left leg or knee, or neck or 
back disorders during service.  Moreover, while the record 
contains diagnoses of residuals of a ganglion cyst of the 
left wrist, residuals of left wrist sprain and residuals of 
left knee sprain, there is no medical evidence linking the 
veteran's current claimed disabilities to any disease or 
injury she incurred during her active military service.  

There was no diagnosis of either a cervical or lumbar spine 
disability during service.  Moreover, the record does not 
contain a diagnosis of a cervical or lumbar spine disability.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West Supp. 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's left 
wrist disability, left leg or knee disability, cervical spine 
disability, or lumbar spine disability began during service.  
Thus, the veteran's claim must be denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate her claim by a VCAA letter 
dated in August 2001.  Specifically, the veteran was told 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, and other federal agencies.  She was 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was asked to advise VA if there 
were any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, her VA and 
private clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

1.  Entitlement to service connection for a left wrist 
disability to include ganglion cyst of the left wrist is 
denied.

2.  Entitlement to service connection for a left knee 
disability (claimed as a left leg disability) is denied.

3.  Entitlement to service connection for a cervical spine 
disorder (claimed as residuals of a neck disability) is 
denied.

4.  Entitlement to service connection for a lumbar spine 
disorder (claimed as residuals of a neck disability) is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

